PD-1173-15
                           PD-1173-15                              COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                   Transmitted 9/9/2015 4:28:36 PM
                                                                   Accepted 9/14/2015 12:12:23 PM
                                                                                    ABEL ACOSTA
                               NO. _____________                                            CLERK

M ICKEY LEE BATES,                       §     IN THE COURT OF
                                         §
VS.                                      §     CRIMINAL APPEALS
                                         §
STATE OF TEXAS                           §     OF TEXAS

                      M O TIO N TO EXTEN D TIM E TO
               FILE PETITIO N FO R D ISC R ETIO N A R Y R EVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes M ickey Lee Bates, Appellant in the above styled and numbered

cause, and moves for an extension of time of 60 days to file a petition for

discretionary review, and for good cause shows the following:

      1.       On August 11, 2015, the Court of Appeals overruled appellant's

M otion for Rehearing, and affirmed appellant’s conviction. M ickey Lee Bates v.

State, 06-14-00096-CR. This petition is therefore due on September 10, 2015.

      2.        Counsel has been unable to complete the petition for the following

reasons: In the last 30 days the undersigned attorney has had hearings and other

scheduled business as set forth below:

      August 13, 2015, a scheduled mediation in Greenville, Texas (subsequently

rescheduled;

      August 14, 2015, Hearing in Child Protective Services case styled IIO of

Green Children;

                                             September 14, 2015
         August 17, 2015, temporary order hearing in a case styled In the Interest of

J.E.S., a Child;

      August 21, 2015, Family business in Lewisville, Texas, taking family

member to doctor.

      August 25, 2015, Child Protective Services (CPS) docket in 6 th District

Court, Lamar County, Texas

      August 26, 2015, C PS Family Group Conference

      August 27, 2015, Hearing on M otion to M odify, styled IIO H.K.Y., a Child,

in the 62 nd District Court of Lamar County, Texas

      August 31, 2015, final hearing in case styled In the M atter of the M arriage

of Karen Raney and Johnny Raney, in the County Court at Law of Lamar County,

Texas;

      September 1, 2015, jury duty in the County Court of Lamar County, Texas;

      In addition the undersigned has been recently retained to represent another

client in a case styled Gerald Mac Lowrey v. State, PD-1053-15 in this case. The

application is due on or before October 12, 2015.

      3.      Defendant is currently incarcerated.

      W HEREFORE,          PREM ISES       CONSIDERED,        appellant   respectfully

requests an extension of 60 days, i.e. until November 9, 2015, to file a petition for

discretionary review.
                                      Respectfully submitted,

                                      Gary L. W aite
                                      104 Lamar Ave.
                                      Paris, Texas 75460
                                      (903) 785-0096
                                      (903) 785-0097




                                      By:/s/ G ary L. W aite
                                         Gary L. W aite
                                         State Bar No. 20667500
                                         garywaite@ sbcglobal.net
                                         A t t o r n e y f o r M ic k e y   L ee   B a te s ,
                                         01925935




                         C ER TIFIC A TE O F SER VIC E

      This is to certify that on September 9, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Lamar

County, 119 N. M ain, Paris, Texas 75460, by personal delivery.



                                      /s/ G ary L. W aite
                                      Gary L. W aite